

	

		II 

		109th CONGRESS

		1st Session

		S. 396

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Ensign introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, to

		  prohibit taking minors across State lines in circumvention of laws requiring

		  the involvement of parents in abortion decisions.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Child Custody Protection

			 Act.

		

			2.

			Transportation of minors in circumvention of certain laws

			 relating to abortion

			

				(a)

				In general

				Title 18, United States Code,

			 is amended by inserting after chapter 117 the following:

				

					

						117A

						Transportation of minors in circumvention of certain laws

				relating to abortion

						

							Sec

							2431. Transportation of

				  minors in circumvention of certain laws relating to abortion

						

						

							2431.

							Transportation of minors in circumvention of certain laws

				relating to abortion

							

								(a)

								Offense

								

									(1)

									Generally

									Except as provided in

				subsection (b), whoever knowingly transports a minor across a State line, with

				the intent that such minor obtain an abortion, and thereby in fact abridges the

				right of a parent under a law requiring parental involvement in a minor’s

				abortion decision, in force in the State where the minor resides, shall be

				fined under this title or imprisoned not more than one year, or both.

								

									(2)

									Definition

									For the purposes of this

				subsection, an abridgement of the right of a parent occurs if an abortion is

				performed on the minor, in a State other than the State where the minor

				resides, without the parental consent or notification, or the judicial

				authorization, that would have been required by that law had the abortion been

				performed in the State where the minor resides.

								

								(b)

								Exceptions

								

									(1)

									The prohibition of

				subsection (a) does not apply if the abortion was necessary to save the life of

				the minor because her life was endangered by a physical disorder, physical

				injury, or physical illness, including a life endangering physical condition

				caused by or arising from the pregnancy itself.

								

									(2)

									A minor transported in

				violation of this section, and any parent of that minor, may not be prosecuted

				or sued for a violation of this section, a conspiracy to violate this section,

				or an offense under section 2 or 3 based on a violation of this section.

								

								(c)

								Affirmative defense

								It is an affirmative

				defense to a prosecution for an offense, or to a civil action, based on a

				violation of this section that the defendant reasonably believed, based on

				information the defendant obtained directly from a parent of the minor or other

				compelling facts, that before the minor obtained the abortion, the parental

				consent or notification, or judicial authorization took place that would have

				been required by the law requiring parental involvement in a minor’s abortion

				decision, had the abortion been performed in the State where the minor

				resides.

							

								(d)

								Civil action

								Any parent who suffers harm

				from a violation of subsection (a) may obtain appropriate relief in a civil

				action.

							

								(e)

								Definitions

								For the purposes of this

				section—

								

									(1)

									a law requiring

				parental involvement in a minor’s abortion decision means a law—

									

										(A)

										requiring, before an

				abortion is performed on a minor, either—

										

											(i)

											the notification to, or

				consent of, a parent of that minor; or

										

											(ii)

											proceedings in a State

				court; and

										

										(B)

										that does not provide as an

				alternative to the requirements described in subparagraph (A) notification to

				or consent of any person or entity who is not described in that

				subparagraph;

									

									(2)

									the term

				parent means—

									

										(A)

										a parent or

				guardian;

									

										(B)

										a legal custodian;

				or

									

										(C)

										a person standing in loco

				parentis who has care and control of the minor, and with whom the minor

				regularly resides, who is designated by the law requiring parental involvement

				in the minor’s abortion decision as a person to whom notification, or from whom

				consent, is required;

									

									(3)

									the term minor

				means an individual who is not older than the maximum age requiring parental

				notification or consent, or proceedings in a State court, under the law

				requiring parental involvement in a minor’s abortion decision; and

								

									(4)

									the term State

				includes the District of Columbia and any commonwealth, possession, or other

				territory of the United States.

								.

			

				(b)

				Clerical amendment

				The table of chapters for

			 part I of title 18, United States Code, is amended by inserting after the item

			 relating to chapter 117 the following new item:

				

					

						

							

								“117A. Transportation of minors in

					 circumvention of certain laws relating to abortion

								2431”.

							

						

					

				

			

